Citation Nr: 0002122	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  94-31 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

The propriety of the staged ratings assigned for the service-
connected lumbosacral strain: rated as 20 percent disabling, 
effective on January 4, 1993 through April 2, 1997; evaluated 
as 40 percent disabling, effective on April 3, 1997 through 
June 30, 1999; and currently evaluated as 20 percent 
disabling (to include restoration of a 40 percent rating).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from April 1985 to 
April 1988 and January 1989 to January 1993.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a June 1993 decision of the RO, 
which, in part, granted service connection for lumbosacral 
strain and assigned a 10 percent rating, effective on January 
4, 1993.

In January 1997, the Board remanded the case for further 
development.

In May 1997, the RO, in part, assigned a higher rating of 20 
percent for the service-connected lumbosacral strain, 
effective on January 4, 1993, and assigned a higher rating of 
40 percent, effective on April 3, 1997.

In December 1997, the Board remanded the case for further 
development.

In April 1999, the RO reduced the evaluation assigned for the 
veteran's service-connected lumbosacral strain to 20 percent, 
effective on July 1, 1999.

Based on the development noted hereinabove, which reflects 
that the appeal has been pending since the initial grant of 
service connection, the Board will address the issue as noted 
on the preceding page.  See Fenderson v. West, 12 Vet. App. 
119 (1999).



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  During the period from January 4, 1993 through April 2, 
1997, the veteran is shown to have no more than moderate 
functional limitation of the lumbar spine due to his service-
connected lumbosacral strain; neither severe intervertebral 
disc syndrome nor functional limitation consistent with 
ankylosis is demonstrated.  Forward flexion was to 50 
degrees, there was minimal tenderness and X-ray study was 
essentially negative.

3.  For the period beginning April 3, 1997 and ending June 
30, 1999, the veteran is shown to have a severe functional 
limitation of the lumbar spine due to his service-connected 
lumbosacral strain; he was reported to have fairly 
significant muscle spasms, and forward flexion limited to 20 
degrees.  Neither pronounced intervertebral disc syndrome nor 
functional limitation consistent with ankylosis is 
demonstrated.

4.  For the current period, beginning July 1, 1999, there is 
shown to be no more than moderate functional impairment, 
consisting of constant back pain, exacerbated on standing, 
occasional muscle spasm, no pain on palpation of the spine, 
forward flexion to 85 degrees, and no evidence of 
neurological symptoms.  There is no indication of loss of 
time from work due to back symptoms, assessed by the VA 
examiner as mildly disabling.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent, effective from January 4, 1993 through April 2, 
1997, and a rating in excess of 40 percent, effective from 
April 3, 1997, through June 30, 1999 for the service-
connected lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
4.1, 4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic Codes 
5286, 5289, 5292, 5293 5294, 5295 (1999).  

2.  Neither restoration of a 40 percent rating, nor 
assignment of a rating higher than 20 percent, for the 
service-connected lumbosacral strain is warranted, for the 
current period beginning July 1, 1999.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.344, 4.2, 
4.10, 4.13, 4.71a including Diagnostic Codes 5292, 5294, 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Factual Background

A careful review of the service medical records shows that, 
in May 1992, the veteran injured his back after being caught 
between a tank turret and turret shield door.  In July 1992, 
a radiology report revealed an impression of right 
spondylolysis at L5.

On a VA examination report form completed by the veteran in 
February 1993, he complained of a sharp pain over the lower 
section of his back when he bent over or twisted to the left 
or right.  He was reported to use a back brace.  

On VA examination in March 1993, the veteran was reported to 
wear a back brace at all times and to be able to ambulate, 
lift and bend over without pain while wearing the brace.  His 
coordination was reported to be intact and his reflexes, 
sensory and motor were reported to be normal.  The veteran 
was diagnosed, in part, with lumbosacral spine sprain.

On a VA spine examination in March 1993, the veteran was 
reported to complain of lumbosacral spine pain, status post 
injury where he had been squeezed in a tank turret in 
service.  The veteran indicated that he had worn a back brace 
since June 1992.  The veteran was reported to have a normal 
gait.  There was reported to be minimal tenderness on 
palpation of the lumbosacral paraspinal muscles, but no 
atrophy.  Straight leg raise was reported to be negative on 
the right and left.  The veteran was reported to have flexion 
to 50 degrees, extension to 35 degrees, rotation to 30 
degrees, bilaterally, left lateral flexion to 40 degrees and 
right lateral flexion to 30 degrees.  Limitations of ranges 
of motion were reported to be secondary to pain.  The veteran 
was diagnosed, in part, with lumbosacral back sprain.  The 
veteran was reported to be maintained in a back brace and to 
have a negative bone scan.

On a March 1993 VA radiology report of the lumbar spine, the 
impression was a minor degree of spina bifida at S1, of no 
importance clinically, and, otherwise, an unremarkable study.

In April 1993, a VA radiology report of the lumbosacral spine 
revealed normal curvature and alignment of the vertebra and 
no evidence of arthritis, disc disease or other 
abnormalities, except for a small spina bifida occulta defect 
at S1.  The impression was an essentially normal lumbosacral 
spine.

During a hearing at the RO in March 1994, the veteran 
reported that he had flare-ups of back pain upon prolonged 
standing.  He indicated that he worked for the police 
department and that he had to work with pain.  He reported 
that he took medication and used a TENS unit for his back.  
He reported that he occasionally wore a back brace in the 
evening.  He reported that he had back pain when he bent over 
and muscles spasms around the buttocks and lower part of the 
back.  He reported that he had trouble putting on his shoes 
and socks because of the back pain.

Received in March 1994 were VA outpatient treatment records, 
reflecting treatment from January 1993 to March 1994.  During 
this time the veteran underwent a course of physical therapy, 
after which home back and abdominal muscle strengthening 
exercises were recommended.  The reports reflect, on the 
whole, that the veteran had non-radiating pain and back 
stiffness.  In August 1993, the veteran was assessed with 
chronic lower back pain.  In December 1993 he sought medical 
treatment for muscle strain due to an automobile accident 
that month.  Forward flexion was then to 70 degrees.  

Received in June 1996 was a VA Persian Gulf examination, 
which reported that the veteran's flexion of the spine was 
limited to 40 degrees.  He was also reported to have limited 
range in lateral flexion and rotation and pain was 
objectively noted.  His neurological examination was reported 
to be normal.

On a VA spine examination in April 1997, the veteran was 
reported to be employed at the post office and to have lost 
approximately one week from work due to recurrent back 
spasms.  The veteran was reported to complain of dull, 
constant pain in his low back that was exacerbated with 
bending and stooping associated with his employment.  He 
reported that the pain would become sharp and radiate into 
his right buttock.  An examination of the lower back revealed 
lumbar paraspinal muscular spasm from L3 to S1.  Forward 
flexion was reported to be to 20 degrees, side bending to 10 
degrees, extension to 10 degrees, and rotation to 0 degrees.  
The veteran was reported to complain of pain to palpation and 
pain with active range of motion through all plains.  
Straight leg raising was reported to be negative, but the 
veteran demonstrated bilateral tight hamstrings.  Achilles 
reflexes were reported to be rated at 1+ and patellar 
reflexes at 2+.  The veteran was reported to demonstrate 5/5 
motor function for extensor hallucis longus, tibialis 
anterior and perineural muscular groups.  There was reported 
to be no evidence of gross dermatomal sensory loss.  The 
impression was chronic lumbosacral strain.  A repeat 
examination of the back was reported to show increased lumbar 
spasm with associated guarding.  The veteran was reported to 
have fairly significant muscle spasm and his physical 
findings were consistent with his complaints of having 
difficulty with his employment.  The examiner indicated that 
the veteran would have difficulty with any type of job that 
would require repetitive bending, stooping or lifting of 
anything heavier than 25 pounds.

On an April 1997 VA x-ray examination of the lumbar spine, 
the lumbar spine was reported to demonstrate good 
preservation of disc space height and no evidence of gross 
fracture, dislocation or degenerative changes.  The veteran 
was reported to show radiolucency through the pars 
interarticularis at L5-S1, consistent with spondylolysis 
without listhesis.  The impression was spondylolysis at L5-
S1.

In response to the Board's remand request, VA examinations 
were scheduled.  In so doing, the RO advised the VA medical 
facility that the veteran's claims folder and a copy of the 
remand should be reviewed.  It is noted that the veteran's 
claims file was transferred to the examining facility.  While 
not specifically mentioned by the examiners, the summary of 
the veteran's history contained in their reports suggests 
that they did have access to the claims folder.

On a VA peripheral nerves examination in June 1998, the 
veteran was reported to have had a history of chronic low 
back pain and back spasms since 1992.  The veteran was 
reported to have continued to have dull, lumbar back pain 
which was pretty much constant throughout the day, every day.  
He was reported to have severe midback pains, at least four 
or five times a week, which were associated with tightness in 
the back and which had been diagnosed as back spasms in the 
past.  He was reported to have had intermittent episodes of 
shooting pain into the posterior aspect of the right buttock, 
which had occurred approximately five times in the past year.  
He was reported to have never had these types of episodes 
prior to the previous one to two years.  

The veteran was reported to be currently working as a mail 
carrier and to be active.  He was reported to have problems 
with sleeping at night and to have previously been treated 
with a TENS unit, which had not been as helpful in the last 
couple of years.  He was also reported to be on muscle 
relaxants which did not appear to have helped him that much.  
The veteran was reported to have 5/5 strength on motor 
examination throughout, with normal fine finger movements.  
He was reported to have very tense, tight muscles in the 
paraspinous muscles in the lumbar area which were tender to 
palpation.  He was reported to have very limited lateral 
motion of the spine and to experience severe pain on only 10 
degrees of rotation laterally in either direction.  
Posteriorly, he was reported to be able to go back about 30 
degrees and, anteriorly, to 40 degrees before he experienced 
pain.  A sensory examination revealed that the veteran had a 
mild decrease in position sense of the right toe.  Otherwise, 
sensory testing was reported to be normal, including 
pinprick, temperature sensation and vibratory sensation, 
throughout.  Cerebellar testing was reported to reveal normal 
finger-to-nose, heel-to-shin and gait.  Reflexes were 
reported to measure 2+ in the upper extremities.  The veteran 
was reported to have 3+ knee jerks and 2+ ankle jerks that 
were symmetric.  He was reported to have bilateral downgoing 
toes.

The impression revealed that the veteran had a pretty severe 
lumbar back strain in 1992 and, since that time, had had 
continued chronic low back pain and back spasms.  The veteran 
was reported to have an obvious decrease in flexibility of 
the back, which was hindered secondary to his experience of 
severe pain and tight muscles in the paraspinous area, which 
were consistent with back spasms.  The neurological 
examination was reported to be otherwise intact.  The 
veteran's reflexes were reported to be symmetric and there 
was no evidence of nerve root compression or spinal cord 
compression based on the examination.  The examiner reported 
that mild arthritic changes in the spine could not be ruled 
out, although they may or may not be detected on x-ray 
studies and, at this time, there were no findings on 
examination to warrant a MRI of the back.

On a VA spine examination in June 1998, the veteran was 
reported to have had low back pain since his injury in 
service and to have had four severe episodes of muscle spasms 
in his right buttock over the past year.  His low back pain 
was reported to be constant and dull and to radiate into the 
lower extremities.  He was reported to occasionally have 
exacerbations of his pain and, when he stood for 20 to 40 
minutes, his low back pain would get worse.  He was reported 
to have denied previous physical therapy, except for a TENS 
unit, and he had previously tried an orthotics brace that 
brought no relief.  He was reported to be on medication that 
brought moderate relief.  He indicated that he had had some 
difficulty in his job as a mail carrier because of the muscle 
spasms in his low back and buttocks.  The veteran was 
reported to have forward flexion to 85 degrees, backward 
flexion to 10 degrees, left flexion to 25 degrees, right 
rotation to 25 degrees and rotation to 20 degrees, 
bilaterally.  Motor examination was reported to measure 5/5 
throughout and sensory examination was intact.  Deep tendon 
reflexes were reported to measure +2 throughout.  Toes were 
reported to be downgoing, bilaterally, and straight leg raise 
and crossed straight leg raise were negative.  There was 
reported to be no pain on palpation of the lower back.  The 
veteran was assessed with no evidence of lumbar sciatica, 
myelopathy or radiculopathy.  He was reported to be 
neurologically intact and his symptoms were not correlated in 
any anatomic way to what was seen on his normal lumbar plain 
films.  There was reported to be no evidence of degenerative 
spine disease or disc disease.  His symptoms were reported to 
be mild and to be related to occasional muscle spasms.

On a June 1998 VA radiology report of the lumbosacral spine, 
the intervertebral disc spaces and vertebral body heights 
were reported to appear to be generally well maintained.  No 
spondylolisthesis or spondylolysis was reported to be 
detected and there was mild disc space narrowing at L5-S1.  
The impression was minimal disc space narrowing at L5-S1, 
which was slightly greater than expected for the veteran's 
age.

In response to the Board's remand  requests, the RO asked 
that the veteran provide information as to any insurance 
settlement or other monies he may have received as a result 
of the motor vehicle accident he had in December 1993, in 
which he injured his back.  He was asked to provide 
documentary evidence from his employer concerning time lost 
from work due to his back disability, or other effects on his 
ability to do his job.  He was asked to provide information 
about any medical care providers from whom he sought 
treatment for his back in recent years.  The veteran 
responded to none of these requests.  

In December 1998, based upon the June 1998 VA examinations, 
and noting the veteran's failure to provide any of the 
requested information, the RO proposed to reduce the 
veteran's rating for the service-connected lumbosacral strain 
from 40 percent to 20 percent.

In April 1999, the RO reduced the veteran's rating for the 
service-connected lumbosacral strain from 40 percent to 20 
percent, effective on July 1, 1999.


II. Analysis

A.  Propriety of the Initial Rating of 20 Percent Assigned 
for the Service-Connected Lumbosacral Strain, Effective 
January 4, 1993

The Board finds the veteran's claim for increased 
compensation benefits is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Court of Appeals for 
Veterans Claims (Court) has held that, when a veteran claims 
that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).

The regulations require that, in evaluating a given 
disability, that disability must be viewed in relation to its 
whole recorded history.  38 C.F.R. §§ 4.1, 4.2 (1999).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45 (1999).  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The rating criteria that apply to the veteran's service-
connected lumbosacral spine are as follows:

Under 38 C.F.R. § 4.71a including Diagnostic Code 5286 
(1999), complete bony fixation (ankylosis) of the spine, with 
unfavorable angle, marked deformity and involvement of major 
joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warrants a 100 percent rating.  
Complete bony fixation (ankylosis) of the spine of favorable 
angle warrants a 60 percent rating.  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5289 
(1999), favorable ankylosis of the lumbar spine warrants a 40 
percent rating and unfavorable ankylosis of the lumbar spine 
warrants a 50 percent rating.

Under 38 C.F.R. § 4.71a including Diagnostic Code 5292 
(1999), a moderate limitation of motion of the lumbar spine 
warrants a 20 percent rating.  A severe limitation of motion 
of the lumbar spine warrants a 40 percent rating.

When intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, a 60 
percent rating is warranted.  When intervertebral disc 
syndrome is severe, with recurring attacks, with intermittent 
relief, a 40 percent evaluation is assigned.  When 
intervertebral disc syndrome is moderate, with recurring 
attacks, a 20 percent evaluation is assigned.  When 
intervertebral disc syndrome is mild, a 10 percent evaluation 
is assigned.  38 C.F.R. § 4.71a including Diagnostic Code 
5293 (1999).

When sacroiliac injury and weakness or lumbosacral strain is 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above symptoms with abnormal 
mobility on forced motion, a 40 percent evaluation is 
assigned.  When a sacroiliac injury and weakness or 
lumbosacral strain is accompanied with muscle spasm on 
extreme forward bending and lateral spine motion, a 20 
percent evaluation is assigned.  When a sacroiliac injury and 
weakness or lumbosacral strain is accompanied with 
characteristic pain on motion, a 10 percent evaluation is 
assigned.  When a sacroiliac injury and weakness or 
lumbosacral strain is accompanied with slight subjective 
symptoms only, a noncompensable evaluation is assigned.  38 
C.F.R. § 4.71a including Diagnostic Codes 5294, 5295 (1999).

On a VA spine examination in March 1993, the veteran was 
reported to have minimal tenderness on palpation of the 
lumbosacral paraspinal muscles, but no atrophy.  Straight leg 
raise was reported to be negative on the right and left.  The 
veteran was reported to have flexion to 50 degrees, extension 
to 35 degrees, rotation to 30 degrees, bilaterally, left 
lateral flexion to 40 degrees and right lateral flexion to 30 
degrees.  Limitations of ranges of motion were reported to be 
secondary to pain.  The veteran was diagnosed, in part, with 
lumbosacral back sprain.

On an April 1993 VA radiology report, the impression was an 
essentially normal lumbosacral spine.

During the initial part of the appeal period, beginning in 
January 1993, the veteran's service-connected lumbosacral 
strain, was rated as 20 percent disabling.  Since then the RO 
has, on a number of occasions, considered the proper rating 
to be assigned, in effect assigning "staged" ratings, in 
accordance with the guidance provided by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In fact the 20 
percent rating extended only to April 2, 1997, when a higher 
40 percent rating was made effect.  

Based on the evidence noted hereinabove, the Board 
acknowledges the veteran's contentions of back pain and his 
limitations of motion secondary to pain during the period 
described above; however, the Board finds that the veteran's 
limitation of motion of the lumbar spine was no more than 
moderate in nature.  In addition, the evidence does not 
demonstrate that the veteran's back disability was productive 
of ankylosis, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of joint space.  There 
was also no evidence of intervertebral disc syndrome, as 
demonstrated by the April 1993 radiology report.  
Consequently, the veteran was entitled to no more than a 20 
percent rating, effective from January 4, 1993 through April 
2, 1997, pursuant to 38 C.F.R. § 4.71a, including Diagnostic 
Codes 5289, 5292, 5293, 5294, 5295 (1999).  See also DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(1998).

B.  Propriety of the Rating of 40 Percent Assigned for the 
Service-Connected Lumbosacral Strain, Effective April 3, 1997

The grant of an increased 40 percent rating was based on the 
finding of severe limitation of motion of the back, recorded 
on VA examination in April 1997.  Forward flexion was to 20 
degrees, side bending, extension and rotation were all to 10 
degrees.  That finding contrasted with the moderate 
limitation of motion found earlier.  In addition the 
examination demonstrated that the veteran had symptoms of 
constant dull back pain, with sharp pain radiating into the 
right buttock.  His muscle spasms were assessed as being 
"fairly significant."  On the other hand, there was no 
showing of ankylosis, deformed vertebral body, or 
neurological impairment which would have warranted a higher 
rating than 40 percent.  He reported losing only a week of 
time from work, and his assertion of interference with 
employability was not supported by any documentary evidence 
showing that he lost any significant time from work, was 
unable to perform any assigned duties, or required 
modification of duties as a result thereof.  Thus the Board 
finds no basis for a rating higher than 40 percent, rather 
agrees with the assessment of the RO that the veteran's 
limitation of motion of the lumbar spine had become severe in 
nature and, thus, warrants the maximum schedular rating of 40 
percent, effective on April 3, 1997, pursuant to 38 C.F.R. 
§ 4.71a including Diagnostic Code 5292 (1999).  See also 
DeLuca, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(1999).  A higher rating under 38 C.F.R. § 4.71a including 
Diagnostic Codes 5292 and 5295, based on functional loss due 
to pain, is not warranted, as the maximum schedular rating 
has been assigned.  See Johnston v. Brown, 10 Vet. App. 80, 
84-85 (1997).

Also, as there is no medical evidence of record demonstrating 
that the veteran's back pain is so severe as to be comparable 
to ankylosis, the veteran is not entitled to a higher rating 
pursuant to 38 C.F.R. § 4.71a including Diagnostic Codes 
5286, 5289 (1999).  See DeLuca, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1999).  Nor was the veteran shown 
during this period to have neurological manifestations 
consistent with pronounced intervertebral disc syndrome.  
Accordingly, entitlement to a rating higher than 40 percent, 
effective on April 3, 1997, pursuant to 38 C.F.R. § 4.71a 
including Diagnostic Code 5293 (1999), is not assignable.

The Board has also considered the benefit of the doubt under 
38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. §§ 3.102, 4.3 
(1999), but the evidence is not of such approximate balance 
as to warrant its application.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
for higher rating for his service-connected lumbosacral 
strain.  

C.  Restoration of a 40 percent Disability Rating for the 
Service-Connected Lumbosacral Strain and Entitlement to a 
Rating Higher than 20 Percent

The Board finds that the issue of entitlement to restoration 
of a 40 percent rating, effective from April 3, 1997, for the 
service-connected lumbosacral strain is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
is also satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to comply with the duty to assist mandated in 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).

The present case involves a reduction in the veteran's 
disability rating in which the veteran's 40 percent rating 
was not in effect for five years.  Thus, the provisions of 
38 C.F.R. § 3.344 (a) and (b) (1999), which address the 
stabilization of disability evaluations, are not applicable.  
See 38 C.F.R. § 3.344(c) (1999).

Although the five year time frame is merely a guideline, and 
not a mandate, as to whether 38 C.F.R. § 3.344 applies in a 
given case, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that a rating must be in effect 
for a time period that is very close to five years in order 
for 38 C.F.R. § 3.344 (a) and (b) to apply to a case 
involving restoration of a rating for a service-connected 
disability.  See Brown v. Brown, 5 Vet. App. 413, 417 (1993); 
Lehman v. Derwinski, 1 Vet. App. 339 (1991) (38 C.F.R. 
§ 3.344(c) satisfied where rating had been in effect for four 
years and either 363 or 364 days and the total period equaled 
five 365 day periods due to leap years); Smith v. Brown, 5 
Vet. App. 335, 339 (1993) (38 C.F.R. § 3.344(c) was not 
satisfied by a rating that had been in effect for four years, 
ten months and 22 days).  Here, the veteran's 40 percent 
rating was only in effect from April 3, 1997 through June 30, 
1999, and, therefore, 38 C.F.R. § 3.344 is not applicable.

However, even though the provisions of 38 C.F.R. § 3.344 do 
not apply to the present case, there are other regulations 
that must be applied to cases which involve rating 
reductions.  In Brown v. Brown, 5 Vet. App. 413, 420-421 
(1993), the Court interpreted the provisions of 38 C.F.R. §§ 
4.1, 4.2 and 4.13 to require that, in any rating reduction 
case, it must be ascertained, based upon a review of the 
entire recorded history of a condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  

Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that, in any 
rating reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement in a disability actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Brown, 5 Vet. App. at 
421.  

In addition, a claim for restoration of a disability rating 
must be resolved in the veteran's favor unless a fair 
preponderance of the evidence weighs against the claim.  That 
is, the burden of proof is on the adjudicator to establish 
that a rating reduction is warranted.  Brown, 5 Vet. App. at 
421; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 
38 U.S.C.A. § 5107(b) (West 1991).

As noted above, at the time of the assignment of the 40 
percent rating, which became effective in April 1997, the 
medical evidence of record showed a level of disability due 
to lumbosacral strain which can be described as "severe."  
His degree of impairment due to muscle spasms was "fairly 
significant," and loss of time from work was reported.  In 
contrast, on a VA spine examination in June 1998, the veteran 
was reported to have had four severe episodes of muscle 
spasms in his right buttock over the past year.  His low back 
pain was reported to be constant and dull and to radiate into 
the lower extremities.  He was reported to occasionally have 
exacerbations of his pain and, when he stood for 20 to 40 
minutes, his low back pain would get worse.  The veteran 
indicated that he had had some difficulty in his job as a 
mail carrier because of the muscle spasms in his low back and 
buttocks.  The veteran was reported to have forward flexion 
to 85 degrees, backward flexion to 10 degrees, left flexion 
to 25 degrees, right rotation to 25 degrees and rotation to 
20 degrees, bilaterally.  Range of motion is thus shown to 
have markedly improved.  There was reported to be no evidence 
of lumbar sciatica, myelopathy or radiculopathy.  The veteran 
was neurologically intact and his symptoms were not 
correlated in any anatomic way to what was seen on his normal 
lumbar plain films.  There was reported to be no evidence of 
degenerative spine disease or disc disease.  Most 
importantly, the examiner reported that the veteran's 
symptoms were mild and related to occasional muscle spasms. 

VA peripheral nerves examination in June 1998, confirmed the 
continued complaints of dull, lumbar back pain which was 
pretty much constant throughout the day, every day, back 
spasms, and intermittent episodes of shooting pain into the 
posterior aspect of the right buttock, which had occurred 
approximately five times in the past year.  The impression 
revealed that the veteran had had a pretty severe lumbar back 
strain in 1992 and, since that time, had had continued 
chronic low back pain and back spasms. 

A request to the veteran for further information on how the 
back disability impaired his functioning, especially on the 
job, remained unanswered.  There is no evidence of current 
treatment, and the veteran remains employed.  The report of 
the June 1998 examination, along with the absence of evidence 
of relating to impairment of on-the-job functioning, compels 
the conclusion that improvement has occurred, under the 
ordinary conditions of life, which, in the veteran's case, 
includes employment.

Currently the veteran's back disability warrants no higher 
than a 20 percent rating, which is assigned for muscle spasm 
and loss of lateral spine motion under Diagnostic Code 5295.  
There is no showing of a level of disability which is 
commensurate with "severe," the spine does not "list" to 
the opposite side, there is clearly no "marked" limitation 
of forward bending, or osteoarthritic changes accompanying 
loss of lateral motion.  Further, a finding of ankylosis is 
not demonstrated by the record, and the range of motion 
cannot be described as "severe."  The Board has given 
careful attention to whether the veteran experiences 
additional functional loss due to pain, but on the basis of 
the record as it now stands cannot conclude that he does.  
Consequently a higher rating is not warranted on that basis.  
See 38 C.F.R. §§ 4.40, 4.45.  

The Board has also considered the benefit of the doubt under 
38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. §§ 3.102, 4.3 
(1999), but the evidence is not of such approximate balance 
as to warrant its application.  The Board finds that the 
preponderance of the evidence is against the restoration of a 
rating of 40 percent for the service-connected lumbosacral 
strain for the period beginning in July 1999, or for a rating 
higher than the 20 percent assigned.  


ORDER

A rating in excess of 20 percent, effective from January 4, 
1993 through April 2, 1997, and a rating in excess of 40 
percent, effective from April 3, 1997, through June 30, 1999 
for the service-connected lumbosacral strain are denied.  
Restoration of a 40 percent rating, effective July 1, 1999, 
or entitlement to a rating higher than 20 percent effective 
that date, is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

